 DISTRICT 1199 E, HOSPITAL AND HEALTH CARE EMPLOYEESDistrict 1199-E, National Union of Hospital andHealth Care Employees, RWDSU, AFL-CIO andFederal Hill Nursing Center, Inc. and Daniel Mit-nick d/b/a/ The Management Company t/a TMC.Cases 5-CG-19 and 5-CG 20June 25, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEIMBI RS PSE II. AND MURPIHYUpon charges duly filed, the General Counsel ofthe National Labor Relations Board. by the RegionalDirector for Region 5. issued an order consolidatingcases, complaint, and notice of hearing, dated August30, 1978, against District 1199 E, National Union ofHospital and Health Care Employees, RWDSL.AFL-CIO, hereinafter referred to as Respondent.The complaint alleges that Respondent has engagedin certain unfair labor practices affecting commercewithin the meaning of Section 8(g) and 2(6) and (7) ofthe National Labor Relations Act, as amended. Cop-ies of the charges and order consolidating cases, com-plaint, and notice of hearing were duly served on theparties.Thereafter, the parties entered into a stipulation offacts and jointly moved the Board to transfer this pro-ceeding directly to itself for findings of fact, conclu-sions of law, and Order. The parties stipulated thatthey waived a hearing before, and the making of find-ings of fact and conclusions of law by. an administra-tive law judge, and the issuance of an administrativelaw judge's decision, and that no oral testimony wasnecessary or desired by any of the parties. The partiesalso agreed that the charges, the complaint, and no-tice of hearing, and the stipulation of facts, includingthe exhibits attached thereto, constitute the entire rec-ord in this case.On January 17, 1979, the Board issued its orderapproving the stipulation and transferring the pro-ceeding to the Board. Thereafter, the General Coun-sel and Respondent filed briefs in support of theirpositions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the stipulation, includ-ing the exhibits, the briefs, and the entire record inthis proceeding, and hereby makes the following:FINDINGS OF FACT(I. THE BUSINESS OF THE EMPI.OYFRSFederal Hill Nursing Center, Inc.. herein calledFederal Hill, is, and has been at all times materialherein, a Maryland corporation engaged in the opera-tion of a proprietary nursing home at 1213 LightStreet, Baltimore. Maryland. During the preceding 12months, a representative period, Federal Hill receivedgross revenues in excess of $100,000 and purchasedand received in interstate commerce products valuedin excess of $3.t00 from points located outside theState of Maryland.Daniel Mitnick d/b/a The Management Companyt/a TMC, herein called TMC, is a sole proprietorshipowned by Daniel Mitnick which is engaged in thebusiness of providing housekeeping and dietary ser-vices at various nursing homes including Federal Hill,located in the State of Maryland. During the preced-ing 12 months, a representative period, TMC receivedgross revenues for its services in excess of $100,000and purchased and received in interstate commerceproducts valued in excess of $3,000 from points lo-cated outside the State of Maryland.The parties have stipulated, and we find, that Fed-eral Hill and TMC are, and have been at all timesmaterial herein. employers engaged in commerce andin businesses affecting commerce with the meaning ofSection 2(6) and (7) of the Act, and that Federal Hillis a "health care institution" as defined in Section2(14) of the Act.i. 111 I.ABO()R ()R(GANi/.A I I)N INVOI.VIl)The Ulnion. District 1199 E. National Union ofHospital and Health C('are Employees, RWDSU,AFL, ('10. is, and has been at all times materialherein, a labor organization within the meaning ofSection 2(5) of' the Act.1l. 1111: NI AIR IAH(BOR PRA(Cr('ESA. FactsOn or about February 1, 1978, Federal Hill pur-chased the assets of the Light Street nursing homeand, on that same date, subcontracted the housekeep-ing and dietary services to TMC. At the same time,both Federal Hill and TMC recognized Respondentas the collective-bargaining representative for the em-ployees in their respective bargaining units, and bothhave, since February , bargained collectively withRespondent for the employees in the respective units.Federal Hill's unit is described as "all full-time andregular part-time nursing service employees." TMC'sunit is described as "all full-time and regular part-time housekeeping and dietary employees who workregularly 24 or more hours in the week." On June 20,1978, Respondent, by its national president, notifiedFederal Hill in writing that the "service and mainte-nance unit" would begin informational picketing at243 NLRB No. 623 DECISIONS OF NAIIONAL L.ABOR REI.ATIONS BOARDthe home on Wednesday, July 5, 1978, at 6 a.m. OnJuly 8, 1978, at 2:30 p.m., Respondent started picket-ing Federal Hill. Federal Hill was not given a noticeof delay in the start of' picketing, nor was there anyagreement between the parties regarding the delay.The picketing actually started 80-1/2 hours after thetime stated in Respondent's notice to Federal Hill.B. Contentions of the PartiesThe General Counsel contends that (I) the legisla-tive history of Section 8(g) establishes that picketingof a health care institution should commence within72 hours of the time stated. in the notice, absent fur-ther notice; (2) the purpose of this standard is to per-mit health care institutions to make necessary plansfor the continued delivery of health care services inthe event of a work stoppage: and (3) there is noevidence in this case of any unusual circumstancesjustifying Respondent's delay in the start of picketingnor is there any evidence of any effort by Respondentto notify Federal Hill of' the change in plans, andthat, in the circumstances, Respondent's commence-ment of picketing of Federal Hill more than 72 hoursafter the time set forth in the notice to Federal Hillviolated Section 8(g) of the Act.Respondent contends that a 72-hour limit on thenotice requirement is an arbitrary cutoff period: thatsuch an arbitrary time limit is itself unreasonable:that the picketing was informational picketing thatdid not cause any work stoppage or interference withdeliveries; that the delay of 80-1/2 hours beyond thetime stated in the notice was not, in the circumstancesof this case, unreasonable; and that, accordingly, Re-spondent did not violate Section 8(g) of the Act.We agree with the General Counsel that Respon-dent's picketing of Federal Hill on July 8, 1978, vio-lated Section 8(g) of the Act. Section 8(g) and its leg-islative history make it clear that Congress wasconcerned with the necessity that health care institu-tions be apprised of any planned picketing or workstoppages sufficiently in advance of any such actionsin order to allow the health care institution to takesteps it may deem necessary to protect the continuityof the health care services it renders to its patients. Inorder to achieve this goal. Congress devised a proce-dure whereby labor organizations are required to givevarious notices to health care institutions, including,specifically, a notice stating the "date and time thatsuch action [strike, picketing, or other concerted re-fusal to work] will commence." Congress recognizedthat a labor organization might not always be able orwilling to commence its action at the time stated inthe notice and accordingly provided that the notice"once given, may be extended by the written agree-ment of both parties." Congress also recognized thatnot all delays beyond the time in the initial noticerequire a written agreement of the parties. Both theSenate and the House of Respresentatives committeesspecifically addressed the question of delays in thetiming of the strike, etc., after the time stated in the10-day notice had passed. In their respective reports.the following appears:It is not the intention of the Committee that alabor organization shall be required to com-mence a strike or picketing at the precise timespecified in the notice: on the other hand, itwould be inconsistent with the Committee's in-tent if a labor organization failed to act within areasonable time after the time specified in thenotice. Thu,ll it would he unreasonable, in theComtilttee's judgment, if a strike or picketingcommenced more lhan 72 hours after the tinle.speciJied in he notice. In addition, since the pur-pose of the notice is to give a health care institu-tion advance notice of the actual commencementof a strike or picketing, if a labor organizationdoes not strike at the time specified in the notice,at least 12 hours notice should be given of theactual time for commencement of the action.[Emphasis supplied.]'Thus, Congress specifically approved a union's unilat-eral extension of the time set forth in the initial 10-day notice. Congress also made it clear that it did notintend such unilateral extensions to be open-ended,but, rather. indicated that in its opinion any unilat-eral extension beyond a period of 72 hours would beunreasonable, with the further cavreat that, evenwithin the 72-hour period, a union should give thehealth care facility at least 12 hours' notice of theactual time that the strike or picketing will com-mence.Respondent's basic contention is that the 72-hourperiod is an arbitrary cutoff period. We do not agree.The test as to the unlawfulness of a strike or picketingcommencing after the date and time set forth in the10-day notice will be one of "reasonableness", that is,the delay in the commencement of a strike or picket-ing beyond the stated time will be viewed in light of'(I) the circumstances causing the union to delay itsactions and (2) why the union could not give thehealth care facility notice of the new scheduled dateand time that the strike or picketing would com-mence. Here, there is nothing in the stipulation toindicate that Respondent gave Federal Hill any no-tice that the picketing would commence on July 8,1978. at 2:30 p.m., nor is there any explanation as towhy Respondent delayed the commencement of' pick-eting 80-1/2 hours beyond the time stated in the ini-'99 C(ong. Rec S. Rept 93 766, 93d (ong., 2d Sess 4 (April 2. 1'974). H.Rept. 93 1051. 93d Cong. 2d Sess. S (May 20. 1974).24 D)ISTRI('T 1199 .tOSPI'AI. AND) tIFAL Ft ('ARE MPIOYtI EStial 10-day notice or why. during the period of thedelay, it could not have given Federal Hill sufficientadvance notice of the scheduled new date and timefi)r the commencement of the picketing.C. ('ConclusionBased on the above facts, we conclude that bycommencing picketing at Federal Hill on July 8,1978, at 2:30 p.m.. 80-1/2 hours after the time statedin the initial 10-day notice served on Federal Hill byRespondent, and without having given Federal Hillany advance notice of the scheduled new date andtime for the commencement of the picketing. Respon-dent's picketing of Federal Hill was not in conformitywith the notice requirements of' Section 8(g) of theAct and, accordingly, by engaging in such picketing,Respondent violated Section 8(g) of the Act.2CON(l.USIONS ()OF LAWI. Federal Hill Nursing Center, Inc., and DanielMitnick d/b/a The Management Company t/a TMCare employers within the meaning of Section 22), (6),and (7) of the Act, and Federal Hill Nursing Center,Inc., is a health care institution as defined in Section2(14) of the Act.2. District 1199 E, National Union of Hospitaland Health Care Employees, RWDSU, AFL-CIO. is,and at all times material herein has been, a labor or-ganization within the meaning of Section 2(5) of theAct.3. By picketing Federal Hill Nursing Center, Inc.,on July 8, 1978, at 2:30 p.m., 80-1/2 hours after thetime stated in the initial 10-day notice given by Re-spondent to Federal Hill Nursing Center, Inc., Re-spondent has violated Section 8(g) of the Act.4. The above unfair labor practice is an unfair la-bor practice affecting commerce within the meaningof Section 2(6) and (7) of the Act.TIlE REMEF)YHaving found that Respondent engaged in, and isengaging in, certain unfair labor practices, we shallorder that it cease and desist therefrom and take cer-tain affirmative action designed to effectuate the poli-cies of the Act.I In finding a violation herein. we do not pass upon Respondent's conien-lion that the legality of the picketing should he measured bh the impact orlack of impact on the health care institution rhis ssue was not addressed Inthe stipulation. but, rather, was belatedlN raised hv Respondent as a. tl clualassertion in its brief to the HoardORDERPursuant to Section I0(c) of the National LaborRelations Act, as amended, that National Labor Re-lations Board hereby orders that the Respondent.District 1199-E. National Union of Hospital andHealth Care Employees, RWDSU., AFL -CIO, Balti-more. Maryland, its officers. agents. and representa-tives. shall:.('ease and desist from:(a) Picketing Federal Hill Nursing Center, Inc., orany other employer in the health care industry, at atime when the commencement of' such picketing isnot in conformity with the notice requirements ofSection 8(g) of the Act.(h) In any like or related manner restraining or co-ercing Federal Hill Nursing Center. Inc.. and DanielMitnick d/b/a The Management Company t/a TM('in the operation of the Federal Hill Nursing Center.Inc., nursing home.2. Take the following affirmative action:(a) Post at its offices and meeting halls copies ofthe attached notice marked "Appendix."3Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 5. after being duly signed by Respon-dent's authorized representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter. inconspicuous places. including all places where noticesto members are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said no-tices are not altered, defaced. or covered by any othermaterial.(b) Sign and deliver to the Regional Director forRegion 5 sufficient copies of said notice, to be fur-nished by the Regional Director, fr posting by theEmployers herein, if willing.(c) Notify the Regional Director for Region 5, inwriting, within 20 days from the date of this Order.what steps Respondent has taken to comply herewith.In the event that this Order is enlorced bh a Judgment ofa L nited StatesCourt oft Appeals, the words n the notice reading "Posted h Order of theNational L.abor Relations Board" shall read "Posied Pursuant to a Judgmentof the tinited States Court of Appeals !nlforcing an Order of the NationalLabor Relatlons Board"APPENDIXNotit( To ENPI.o()YrsPO)sl l) BY ORDR o) i eNAII )NAI AB)R RlAI I()NS BOARDIAn Agency of the United States (iovernmentWE Wi l. Not picket Federal Hill NursingCenter, Inc., or any other employer in the health2s DECISIONS OF NATIONAL LABOR RELATIONS BOARDcare industry, at a time when the commencementof such picketing is not in conformity with thenotice requirements of' Section 8(g) of the Na-tional Labor Relations Act, as amended.WE WILL NOI in any like or related mannerrestrain or coerce Federal Hill Nursing Center.Inc., and Daniel Mitnick d/b/a The Manage-ment Company t/a TMC in the operation of theFederal Hill Nursing Center, Inc., nursing home.DISTrRI(l I 199 E, NATIONAI. UNION OFH()SPIIIAI. ANI) IIEAI I CAR FMPI.()YItES,RWDSU, AFL CIO26